DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species C (Fig. 10) in the reply filed on 25 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently no claims are withdrawn.
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
- Claim 7, line 3, “upright support bars” should read --support bars--
- Claim 11, line 5, “horiztonaly-oriented” should read --horizontally-oriented--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, the term “first horizontally-oriented support bar” is recited twice, and it is unclear which are being referred to in relation to the two side support structures.  Appropriate correction is required.
In regards to claim 17, “the plurality of brackets” lacks proper antecedent basis.  Appropriate correction is required. 
Claims 14-16 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiner (US Pat. No. 4,377,241).
In regards to claim 1, Schreiner teaches a display unit comprising: a first side support structure (14) having at least one vertically-oriented support bar (24) defined by a vertical length, a horizontal width and a horizontal depth; a second side support structure (14) having at least one vertically-oriented support bar (24) defined by a vertical length, a horizontal width and a horizontal depth; and a pair of horizontally-oriented cross bars (32) having first ends that are mounted to the horizontal width of the vertically-oriented support bar of the first side support structure and second ends that are mounted to the horizontal width of the vertically-oriented support bar of the second side support structure, each of the pair of horizontally-oriented cross (32) bars are defined by a first horizontal length, a first horizontal width and a first vertical depth, the pair off of horizontally-oriented cross bars being spaced apart by a distance that is less than the horizontal widths of the vertically-oriented support bars of the first and second support structures (see Fig. 5).

    PNG
    media_image1.png
    604
    791
    media_image1.png
    Greyscale

In regards to claim 2, Schneider teaches a first display accessory (36) having a hook located on a back, exterior side of the first display accessory, wherein the hook of the first display accessory mates with the first of the pair of horizontally oriented cross bars (see outer flange hook in annotated figure above).
In regards to claim 3, Schneider teaches a second display accessory (36) having a hook located on a back, exterior side of the first display accessory, wherein the hook of the second display accessory mates with the second of the pair of horizontally oriented cross bars (see figure above).
In regards to claim 4, Schneider teaches the first display accessory (36) and the second display accessory (36) comprise display bins (see figure above).
In regards to claim 5, Schneider teaches the vertically-oriented support bar (24) of the first support structure comprises a top end and a bottom end and wherein the vertically-oriented support bar (24) of the second support structure comprises a top end and a bottom.
In regards to claim 6, Schneider teaches the first ends and the second ends of the pair of horizontally-oriented cross bars (32) abut the top ends of the vertically-oriented support bars of the first support structure and the second support structure (see upper support rails 32 in figure 1).
In regards to claim 7, Schneider teaches the first ends and the second ends of the pair of horizontally-oriented cross bars (32) are spaced apart from the top ends of the vertically-oriented upright support bars of the first support structure and the second support structure (e.g.; one of the lower supports rails 32 in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US Pat. No. 4,377,241) in view of Denby et al. (US Pat. No. 8,959,813 B2).
In regards to claim 8, Schreiner does not teach a removable sign holder that mates with the top ends of the vertically-oriented support bars of the first support structure and the second support structure.
Denby teaches a display unit having a removable sign holder (14) that mates with the top ends of vertically-oriented support bars (36, 38) of a first support structure and a second support structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schreiner to include a removable sign holder that mates with the top ends of the vertically-oriented support bars of the first support structure and the second support structure.  The motivation would have been for the purpose of increasing the display area as taught by Denby (Col 2, Lines 38-40).
In regards to claim 9, in modifying Schreiner, Denby teaches the removable sign holder comprises a second pair of horizontally-oriented cross bars (Denby: 94, 95) spaced apart from each other.
Claims 10-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US Pat. No. 4,377,241) in view of Stukenberg et al. (US Pat. No. 8,752,718 B2).
In regards to claim 10, Schreiner teaches a display unit comprising: a first side support structure having a first vertically-oriented support bar (24) having a top end and a first horizontally-oriented support bar (28) having a first end coupled to and intersecting the top end of the first vertically-oriented support bar; a second side support structure having a first vertically-oriented support bar (24) having a top end and a second horizontally-oriented support bar (28) having a first end coupled to and intersecting the top end of the at least one vertically-oriented support bar; a pair of horizontally-oriented cross bars (32) having first ends that are mounted to the first support structure at the intersection of the first horizontally-oriented support bar and the first vertically-oriented support bar and second ends that are mounted to the second support structure at the intersection of the first horizontally-oriented support bar and the first vertically-oriented support bar, wherein the first cross bar of the pair of horizontally-oriented cross bars is spaced apart from the second cross bar of the pair of horizontally-oriented cross bars by a distance that is less than a width of the first vertically-oriented support bars of the first support structure and the second support structure (see Fig. 5).
Schreiner does not teach a shelf panel located between the first horizontally-oriented support bar of the first support structure and the first horizontally-oriented support bar of the second support structure and adjacent to the second cross bar of the pair of horizontally-oriented cross bars.
Stukenberg teaches a display unit including a shelf panel (24) located between a first horizontally-oriented support bar (50) of a first support structure and a first horizontally-oriented support bar of a second support structure (52) and adjacent to a horizontally-oriented cross bar (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schreiner to include a shelf panel located between the first horizontally-oriented support bar of the first support structure and the first horizontally-oriented support bar of the second support structure and adjacent to the second cross bar of the pair of horizontally-oriented cross bars.  The motivation would have been for the purpose of allowing different configurations of the display unit as taught by Stukenberg (Col 1, Lines 5-7).
In regards to claim 11, modified Schreiner teaches a first display accessory (Schreiner: 36) having a hook located on a back, exterior side of the first display accessory, wherein the hook of the first display accessory mates with the first cross bar of the pair of horizontally oriented cross bars so that the first display accessory extends outwardly from the first cross bar of the pair of horizontally-oriented cross bars (see annotated figure above).
In regards to claim 12, in modifying Schreiner, Stukenberg teaches a plurality of brackets, wherein at least one bracket (Stukenberg: 64) is mounted to an interior facing surface of the first horizontally-oriented support bar of the first support structure, at least one bracket (Stukenberg: 68) is mounted to an interior facing surface of the first horizontally-oriented support bar of the second support structure and at least one bracket (Stukenberg: 100) is mounted to an interior facing surface of the first cross bar of the pair of horizontally oriented cross bars, wherein the plurality of brackets support the shelf panel.
In regards to claim 13, modified Schreiner teaches the first support structure includes a second vertically-oriented support bar (Schreiner: 26) having a top end that is coupled to and intersecting with a second end of the first horizontally-oriented support bar (Schreiner: 28) and the second support structure includes a second vertically-oriented support bar (Schreiner: 26) having a top end that is coupled to and intersecting with a second end of the first horizontally-oriented support bar (Schreiner: 28).
In regards to claim 18, Schreiner teaches a display unit comprising: a pair of horizontally-oriented cross bars (32) having first ends that are mounted to a first support structure (14) and second ends that are mounted to the second support structure (14), wherein a first cross bar of the pair of horizontally-oriented cross bars is spaced apart from a second cross bar of the pair of horizontally-oriented cross bars by a distance (see Fig. 5); a first display accessory (36) having a hook located on a back, exterior side of the first display accessory, wherein the hook of the first display accessory hooks around the first cross bar of the pair of horizontally-oriented cross bars (see figure above) and the display accessory extends outwardly from the first cross bar of the pair of horizontally-oriented cross bars. 
Schreiner does not teach a shelf panel located between the first support structure and the second support structure and adjacent the second cross bar of the pair of horizontally-oriented cross bars.
Stukenberg teaches a display unit including a shelf panel (24) located between a first support structure and a second support structure and adjacent to a horizontally-oriented cross bar (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schreiner to include a shelf panel located between the first support structure and the second support structure and adjacent the second cross bar of the pair of horizontally-oriented cross bars.  The motivation would have been for the purpose of allowing different configurations of the display unit as taught by Stukenberg (Col 1, Lines 5-7).
In regards to claim 19, modified Schreiner teaches a second pair of horizontally-oriented cross bars (Schreiner: 32) having first ends mounted to the first support structure and second ends mounted to the second support structure (each 14 of Schreiner), wherein a first cross bar of the second pair of horizontally-oriented cross bars is spaced apart from a second cross bar of the second pair of horizontally-oriented support bars by a distance (see Fig. 5 of Schreiner).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  further modifying Schreiner would involve improper hindsight in view of applicant’s disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior are including display units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631